
	
		II
		112th CONGRESS
		1st Session
		S. 2016
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2011
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food and
		  Nutrition Act of 2008, the Richard B. Russell National School Lunch Act, and
		  the Child Nutrition Act of 1966 to increase access to healthy food
		  for families, to amend the Consolidated Farm and Rural Development Act and the
		  Farm Security and Rural Investment Act of 2002 to increase access to credit for
		  small and new farmers, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Fresh Regional Eating for
			 Schools and Health Act of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Increasing access to healthy food for
				families
					Sec. 101. Supplemental nutrition assistance
				program.
					Sec. 102. Smartphone and tablet technology; qualified online
				retailers.
					Sec. 103. Local foods.
					Sec. 104. Alternative forms of training for retail stores to
				provide supplemental foods under WIC program.
					TITLE II—Increasing access to credit for small and new
				farmers
					Sec. 201. Loans for agricultural producers.
				
			IIncreasing access
			 to healthy food for families
			101.Supplemental
			 nutrition assistance program
				(a)Nutritional
			 value of foodSection
			 17(b)(1)(B)(ii) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2026(b)(1)(B)(ii)) is amended—
					(1)in subclause
			 (III), by striking or at the end;
					(2)in subclause
			 (IV), by striking the period at the end and inserting ; or;
			 and
					(3)by adding at the end the following:
						
							(V)provide a
				reasonable expectation that the nutritional value of food purchased with
				supplemental nutrition assistance program benefits will increase or will assist
				supplemental nutrition assistance program beneficiaries in meeting Federal
				nutrition guidelines, on the conditions that—
								(aa)in
				order to promote the development of innovative locally developed projects that
				appeal to agricultural producers, supplemental nutrition assistance program
				beneficiaries, anti-hunger advocates, and public health groups, a State that
				applies for waivers under this subclause shall solicit substantial public input
				for a period of not less than 90 days; and
								(bb)a
				waiver under this subclause shall not reduce the eligibility for, or amount of,
				benefits available to recipients under this
				Act.
								.
					(b)Reporting
			 requirementsSection 4 of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2013) is amended by adding at the end the following:
					
						(d)Reporting
				Requirements
							(1)Retail food
				storeNot later than March 31 of each year, the owner of any 1 or
				more retail food store that has annual gross sales in excess of $1,000,000
				resulting from the sale of food in exchange for any benefits under the
				supplemental nutrition assistance program shall prepare and submit to the
				Secretary a report listing any food purchased by any individual with any
				benefits under the supplemental nutrition program during the previous calendar
				year.
							(2)SecretaryNot
				later than 90 days after the date on which the report described in paragraph
				(1) is submitted, the Secretary shall prepare and submit to Congress a report
				compiling the data listed in any report submitted under paragraph
				(1).
							.
				102.Smartphone and
			 tablet technology; qualified online retailers
				(a)Smartphone and
			 tablet technology
					(1)SNAPSection 7(h) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2016(h)) is amended—
						(A)by redesignating
			 the second paragraph (12) (relating to interchange fees) as paragraph (13);
			 and
						(B)by adding at the
			 end the following:
							
								(14)Smartphone and
				tablet technology
									(A)In
				generalNot later than 180 days after the date of enactment of
				this paragraph, the Secretary, in consultation with organizations representing
				the electronics payments industry, shall issue recommendations to States on the
				use and implementation of smartphone and tablet technology for acceptance of
				electronic benefit transfers under the supplemental nutrition assistance
				program.
									(B)ImplementationNot
				later than 180 days after the date of issuance of recommendations under
				subparagraph (A) or as of the date of the next electronic benefit transfer
				contract renewal of the State, as a condition of participation in the program,
				each State shall ensure that the prime contractors of the State responsible for
				electronic benefit transfer services and training shall make such modifications
				as are necessary to implement smartphone and tablet technology for acceptance
				of electronic benefit transfers under the supplemental nutrition assistance
				program in that
				State.
									.
						(2)WICSection
			 17(h)(12) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)(12)) is amended
			 by adding at the end the following:
						
							(H)Smartphone and
				tablet technology
								(i)In
				generalNot later than 90 days after the date of enactment of
				this subparagraph, the Secretary shall issue recommendations to State agencies
				on the use and implementation of smartphone and tablet technology for
				acceptance of electronic benefit transfers under the program.
								(ii)ImplementationNot
				later than 180 days after the date of issuance of recommendations under clause
				(i), as a condition of participation in the program, each State agency shall
				ensure that the prime contractors of the State responsible for electronic
				benefit transfer services and training shall make such modifications as are
				necessary to implement smartphone and tablet technology for acceptance of
				electronic benefit transfers under the program in that
				State.
								.
					(b)Qualified
			 online retailersSection 3(p)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(p)) is amended—
					(1)in paragraph (3),
			 by striking and at the end;
					(2)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(5)an online food
				retailer that meets the requirements described in paragraph (1), except that
				benefits under the supplemental nutrition assistance program may not be used to
				pay for any delivery fees from the online food
				retailer.
							.
					103.Local
			 foodsSection 6 of the Richard
			 B. Russell National School Lunch Act (42 U.S.C. 1755) is amended by adding at
			 the end the following:
				
					(f)Local
				foods
						(1)In
				generalNotwithstanding any other provision of this section or
				other law, of the funds made available to the Secretary during a fiscal year
				for direct expenditure by the Secretary for agricultural commodities and other
				foods to be distributed under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et
				seq.) (other than funds made available under section 10603 of the Farm Security
				and Rural Investment Act of 2002 (7 U.S.C. 612c–4) or section 4404 of the Food,
				Conservation, and Energy Act of 2008 (7 U.S.C. 612c–5)), the Secretary shall
				make available 50 percent of those funds each fiscal year to schools and school
				food authorities participating in the food service programs under this Act and
				the Child Nutrition Act of 1966 (42
				U.S.C. 1771 et seq.) to purchase directly local foods for use in the food
				service programs.
						(2)Impact on
				specialty cropsIf the Secretary determines that the requirement
				under paragraph (1) is negatively impacting the purchase of specialty crops for
				distribution under this Act and the Child
				Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), the Secretary may
				require that schools and school food authorities, as a condition on the receipt
				of funds under paragraph (1), use the funds to purchase local specialty
				crops.
						.
			104.Alternative forms of
			 training for retail stores to provide supplemental foods under WIC
			 programSection 17(f)(1)(C) of
			 the Child Nutrition Act of 1966 (42 U.S.C. 1786(f)(1)(C)) is amended—
				(1)in clause (x), by
			 striking and after the semicolon at the end;
				(2)by redesignating
			 clause (xi) as clause (xii); and
				(3)by inserting
			 after clause (x) the following:
					
						(xi)a plan to allow retail stores to
				receive alternate forms of training (including through videoconferencing) from
				the State agency to obtain authorization to provide supplemental foods under
				the program;
				and
						.
				IIIncreasing
			 access to credit for small and new farmers
			201.Loans for
			 agricultural producers
				(a)Direct farm
			 ownership loansSection 302(b) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1922(b)) is amended—
					(1)in the matter
			 preceding subparagraph (A), by inserting or has obtained a baccalaureate
			 degree related to farm management (including horticulture and agricultural
			 business management) after not less than 3 years;
			 and
					(2)by adding at the
			 end the following:
						
							(4)Suspension of
				limitation on period for which borrowers are eligible for direct farm ownership
				loansBeginning on the date of enactment of this paragraph,
				subparagraph (C) of paragraph (1) and subparagraphs (B) and (C) of paragraph
				(3) shall have no force or
				effect.
							.
					(b)Eligibility of
			 food banks and other nonprofit hunger assistance organizations for operating
			 loansSection 311(a) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1941(a)) is amended by
			 striking and limited liability companies each place it appears
			 and inserting limited liability companies, and food banks and other
			 nonprofit hunger assistance organizations.
				(c)Suspension of
			 limitation on period for which borrowers are eligible for direct operating
			 loans; microloan programSection 311(c) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1941(c)) is amended—
					(1)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking and (4)
			 and inserting through (5); and
					(2)by adding at the
			 end the following:
						
							(5)Suspension of limitation on period for
				which borrowers are eligible for direct operating loansBeginning on the date of enactment of this
				paragraph, subparagraph (C) of paragraph (1) shall have no force or
				effect.
							(6)Microloan
				program
								(A)In
				generalNot later than 180 days after the date of enactment of
				this paragraph, the Secretary shall establish a microloan program within the
				operating loan program established under this subtitle.
								(B)Loan
				amountEach loan issued under the program shall be in an amount
				of not less than $500 and not more than $5,000.
								(C)Loan
				processingThe Secretary shall process any loan application
				submitted under the program not later than 30 days after the date on which the
				application was submitted.
								(D)Expediting
				applicationsThe Secretary shall take any measure the Secretary
				determines necessary to expedite any application submitted under the
				program.
								(E)Paperwork
				reductionThe Secretary shall take measures to reduce any
				paperwork requirements for loans under the
				program.
								.
					(d)Suspension of
			 limitation on period for which borrowers are eligible for guaranteed
			 assistanceSection 5102 of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1949 note; Public
			 Law 107–171) is amended by striking During the period beginning January
			 1, 2002, and ending December 31, 2010, and inserting Beginning
			 January 1, 2002,.
				
